FOURTEENTH       COURT OF    APPEALS




ONE    THOUSAND SIX HUNDRED
FOUR    DOLLARS    &    NINE CEBITS
($1/604.09) IN U.S. CURRENCY
QUINCY BUTLER -           APPELLANT/
                                                      Case No.   14-14^00904-CV

                                                      Trial No. 11-H
STATE    OF   TEXAS




                                      NOTICE OF APPEAL



      Notice is. hereby given that -Quincy Butler                    , Appellant in

the above named case, appeals from the order or judgement entered

on July 28,       2014. .1.4


      This appeal follows the summary judgement i.that was granted

in    favor of    the    State.




                                                      Quincy Destran Butler
                                                      TDCJtf 013899541
                                                      James V. Allred Unit
                                                      2101 F.M. 369 North
                                                      Iowa Park, Texas 76367



                                         1   of   2
                              ..          ... PRAYER

   Wherefore premises considered/ Appellant prays that this

Honorable Court grant his Notice of Appeal/ In the interest of

jus-tice! .-   •..   -   •-....,..-....



                                 CERTIFICATE OF          SERVICE


   1/ Quincy Deshan Butler, TDCJ # 01899541/ an inmate who is

confined at the Allred Uni-tv -2101-F-.'M.-369 North/ Iowa Park,

Texas 76367-6568, declare and certify and plead under penalty of.
perjury in accordance with Sec. 1746 and" Civil Erac. & Rem. Code
Sections 132.001-132.003 that I have served this Court/ by

placing said motion in a postage-paid envelope and mailing said •
envelope via United States mail this 1st of January 2015:: to the
Fourteenth Court of Appeals, 301 Fannin, Suite 245, Houston,

Texas 77002 as declared and confirmed to be a true and correct

act of service by herein after affixing my signature on this
date of 1/1/2015.




                                                         Quincy Desihan' Butler
                                                         TDCJ# 01899541
                                                         James V. Allred Unit
                                                         2101 F.M. 369 North
                                                         Iowa Park, Texas 76367-6568




                                              2   of-2
""I              #
     & Q *£
                         v%
                                  "as
     us h-< >;

                         i
     H-3 3
                         ^%^
                                        o

•0
     •'*•       rt
                     "   "V
                                    c
                             v.

                                    c            o
                         ^5                      r-
                                                 (M
                                                 a)
                                                 Q
                                                 CM
                         J-V             5       A)
                         ,-o            ,0       O
                                                 O



            K

VX




            IN




                                             i


                                             -^